         Case 1:21-cr-00175-TJK Document 62 Filed 04/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                )
                                         )  1:21-CR-175-4
             v.                          )
                                         )
CHARLES DONOHOE,                         )
                                         )
                    Defendant.           )
                                        ORDER

      THIS MATTER is before the Court on the Defendant=s motion to continue the

detention hearing previously scheduled for April 12, 2021 and currently scheduled for

April 16, 2021. Upon review of the Motion, it is hereby

      ORDERED that the detention hearing is continued to April 19, 2021 at 3:00 p.m.

before Magistrate Judge G. Michael Harvey.
                                                                       G. Michael Harvey
                                                                       2021.04.15
                                                                       16:28:43 -04'00'
                                               _________________________________
                                               Honorable G. Michael Harvey
                                               United States Magistrate Judge
